DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JESSE CLEVELAND HARRELL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3070

                         [November 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 2011CF012332AXX.

  Jesse Cleveland Harrell, Cross City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.